            Case 1:19-cv-01440-BMC Document 6 Filed 03/14/19 Page 1 of 1 PageID #: 28

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________

   JOSE GOMEZ, on behalf of himself and all other                  )
           persons similarly situated,                             )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                          19-cv-1440 BMC
                                v.                                        Civil Action No.
                                                                   )
     NATURES WAY FOODS CORP. and JUAN                              )
   RODRIGUEZ, individually and as a manager and                    )
        owner of Natures Way Foods Corp.                           )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NATURES WAY FOOD CORP.
                                           79-23 37TH AVENUE
                                           JACKSON HEIGHTS, NY 11372

                                           JUAN RODRIGUEZ
                                           c/o NATURES WAY FOOD CORP.
                                           79-23 37TH AVENUE, JACKSON HEIGHTS, NY 11372

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: MICHAEL B. PALILLO, P.C.
                                           277 BROADWAY, SUITE 501
                                           NEW YORK, NY 10007
                                           (212)608-8959



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             %06(-"4$1"-.&3
                                                                             CLERK OF COURT

           3/14/2019                                                          s/Kimberly Davis
Date:
                                                                                        Signature of Clerk or Deputy Clerk
